DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lue (US 9,520,485).
	In re claim 1, Lue, in annotated Figs. 3, 5A and corresponding text, teaches a semiconductor device comprising:
a lower structure 34 (Fig. 3);
a plurality of separation structures 99 disposed on the lower structure 34 and spaced apart from each other in a first direction Y that is parallel to an upper surface of the lower structure 34 (Fig. 5A);
a vertical memory structure 20/21/22/23/24 (Fig. 3) disposed between adjacent separation structures 99 of the plurality of separation structures 99 (Fig. 5A), the vertical memory structure 20/21/22/23/24 including a core region 21, a channel semiconductor structure 20 and a data storage structure 22/23/24 (Fig. 3);
a stacked structure 25/26 disposed on the lower structure 34 (Fig. 3);
the stacked structure 25/26 including a first stacked structure 25 and a second stacked structure 26 spaced apart from each other in a second direction X (Figs. 3, 5A) by the plurality of separation structures 99 and the vertical memory structure 20/21/22/23/24, the second direction X is parallel to the upper surface of the lower structure 34 and perpendicular to the first direction Y;
each of the first and second stacked structures 25/26 includes a plurality of interlayer insulating layers 32/33/34 and a plurality of gate layers 25-1/25-2/25-3 and 26-1/26-2/26-3 alternately repeatedly stacked on the lower structure 34;
the channel semiconductor structure 20 including a first channel semiconductor layer 20-1 disposed between the core region 21 and the first stacked structure 25 in the second direction X and a second channel semiconductor layer 20-2 disposed between the core region 21 and the second stacked structure 26 in the second direction X (Fig. 3);
the data storage structure 22/23/24 includes a first data storage structure DS1 disposed between the first stacked structure 25 and the first channel semiconductor layer 20-1 in the second direction X and a second data storage structure DS2 disposed between the second stacked structure 26 and the second channel semiconductor layer 20-2 in the second direction X (Fig. 3);
each of the first and second data storage structures DS1 and DS2 includes a first dielectric layer 22, a second dielectric layer 24, and a data storage layer 23 disposed between the first and second dielectric layers 22 and 24; and side surfaces of the first and second stacked structures 25 and 26 that face the vertical memory structure 20/21/22/23/24 are concave in a first plan view defined by the first direction Y and the second direction Y (Fig. 5A).

    PNG
    media_image1.png
    448
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    686
    media_image2.png
    Greyscale

      
    PNG
    media_image3.png
    525
    508
    media_image3.png
    Greyscale



	In re claim 2, Lue, in annotated Fig. 3 and corresponding text, teaches that side surfaces of the core region 21 that face the channel semiconductor structure 20 are convex in the first plan view (i.e. plan X-Y).

	In re claim 5, Lue, in annotated Fig. 3, teaches that a length of an interfacial surface between the first data storage structure DS1 and the first channel semiconductor layer 20-1 is greater than a length of an interfacial surface between the first channel semiconductor layer 20-1 and the core region 21 in the first plan view (i.e. plan X-Y).

	In re claim 6, Lue, in annotated Fig. 3, teaches that a length of an  interfacial surface between the first data storage structure DS1 and the first stacked structure 25 is greater than a length of an interfacial surface between the first data storage structure DS1 and the first channel semiconductor layer 20-1 in the first plan view (i.e. plan X-Y).

	In re claim 13, Lue, in annotated Figs. 3, 5A and corresponding text, teaches a semiconductor device comprising:
a first stacked structure 25 and a second stacked structure 26 disposed on a substrate S, the first stacked structure 25 and the second stacked structure 26 are spaced apart from each other in a first direction X that is parallel to an upper surface of the substrate S (Fig.3);
a plurality of separation structures 99 and a plurality of vertical memory structures 20/21/22/23/24 (Fig. 3) alternately arranged between the first stacked structure 25 and the second stacked structure 26 in a second direction Y that is parallel to the upper surface of the substrate S and is perpendicular to the first direction X (Fig. 5A);
each of the first and second stacked structures 25 and 26 includes a plurality of interlayer insulating layers 32/33/34 and a plurality of gate layers 25-1/25-2 and 26-1/26-2/26-3 alternately repeatedly stacked on the substrate S (Fig. 3);
each of the plurality of vertical memory structures 20/21/22/23/24 includes a first data storage structure DS1 facing the first stacked structure 25 and a second data storage structure DS2 facing the second stacked structure 26; and
side surfaces of the first and second stacked structures 25 and 26 that face the plurality of vertical memory structures 20/21/22/23/24 are concave in a first plan view defined by the first direction X and the second direction Y (Figs. 3 and 5A).


	In re claim 15, Lue, in annotated Figs. 3, 5A and corresponding text, teaches that:
each of the plurality of vertical memory structures 20/21/22/23/24 further comprises a core region 21 and a channel semiconductor structure 20;
the channel semiconductor structure 20 comprises a first channel semiconductor layer 20-1 adjacent to the first stacked structure 25 and a second channel semiconductor layer 20-2 adjacent to the second stacked structure 26 (Fig. 3);
the core region 21 is disposed between the first channel semiconductor layer 20-1 and the second channel semiconductor layer 20-2 (Fig. 3);
the first data storage structure DS1 is disposed between the first stacked structure 25 and the first channel semiconductor layer 20-1 (Fig. 3);
the second data storage structure DS2 is disposed between the second stacked structure 26 and the second channel semiconductor layer 20-2 (Fig. 3); and
the core region 21 has a first side (i.e. the left side) that is convex in a direction (-X) toward the first stacked structure 25 and a second side (i..e the right side) that is convex in a direction (+X) toward the second stacked structure 26 in the first plan view (i.e. the plan X-Y).

	In re claim 17, Lue, in annotated Figs. 3, 5A, 15 and corresponding text, teaches a semiconductor device comprising:
a first stacked structure 25 and a second stacked structure 26 disposed on a substrate S, each of the first and second stacked structures 25 and 26 including a plurality of interlayer insulating layers 32/33/34 and a plurality of gate layers 25-1/25-2/25-3 and 26-1/26-2/26-3 alternately repeatedly stacked on the substrate S;
a plurality of vertical memory structures 20/21/22/23/24 (Fig. 3) disposed between the first and second stacked structures 25 and 26 and arranged in a first direction Y (Fig. 5A) that is parallel to an upper surface of the substrate S,
each of the plurality of vertical memory structures 20/21/22/23/24 including a channel semiconductor structure 20 and a data storage structure 22/23/24 (Fig.3);
a separation structure 99 filling a gap between the first and second stacked structures 25 and 26 together with the plurality of vertical memory structures 20/21/22/23/24 and separating adjacent vertical memory structures of the plurality of vertical memory structures 20/21/22/23/24 (Fig. 5A);
conductive lines 325, 330, 331, 326, 327, 328 and 329 disposed on the vertical memory structures 20/21/22/23/24 to extend in a second direction X perpendicular to the first direction Y (Fig. 15);
the channel semiconductor structure 20 includes a first channel semiconductor layer 20-1 and a second channel semiconductor layer 20-2 having mirror symmetry structure with respect to each other, and a first data storage structure DS1 and a second data storage structure DS2 having a mirror symmetry structure with respect to each other (Fig. 3);
the first data storage structure DS1 is disposed between the first channel semiconductor layer 20-1 and the first stacked structure 25;
the second data storage structure DS2 is disposed between the second channel semiconductor layer 20-2 and the second stacked structure 26;
a side surface of the first stacked structure 25 that faces the first data storage structure DS1 is concave (Fig.3);
a side surface of the second stacked structure 26 that faces the second data storage structure DS2 is concave (Fig. 3); and
the first channel semiconductor layer 20-1 has a substantially uniform thickness and faces the first data storage structure DS1 in a plan view (i.e. the plan X-Y).

    PNG
    media_image4.png
    582
    790
    media_image4.png
    Greyscale


	In re claim 18, Lue, in annotated Fig. 3, teaches that each of the vertical memory structures 20/21/22/23/24 further comprises a core region 21, wherein the core region 21 is disposed between the first and second channel semiconductor layers 20-1 and 20-2.

		In re claim 20, Lue, in annotated Figs. 3, 5A, 15 and corresponding text, 	teaches that in each of the plurality of vertical memory structures20/21/22/23/24, 		the first channel semiconductor layer 20-1 and the second channel 	semiconductor layer 20-2 are configured to be electrically connected to one of 	the conductive lines 325, 330, 331, 326, 327, 328 and 329.

Allowable Subject Matter
5.	Claims 3, 4, 7-12, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,520,485.  The improvement comprises: side surfaces of the core region that face the separation structures are concave in the first plan view (claim 3); side surfaces of the core region that face the separation structures have line shapes that are parallel to each other in the first plan view (claim 4); each of the separation structures includes a lower portion and an upper portion disposed on the lower portion; and a width of the lower portion is greater than a width of the upper portion (claim 7); a contact plug disposed on the vertical memory structure, the contact plug is configured to be electrically connected to the first and second channel semiconductor lavers: and a conductive live on the contact plug, the conductive line is configured to be electrically connected to the contact plug (claim 8); a first pad disposed on the vertical memory structure, the first pad is configured to be electrically connected to the first channel semiconductor layer; a second pad disposed on the vertical memory structure, the second pad is configured to be electrically connected to the second channel semiconductor layer; a contact plug disposed on the first pad, the contact plug is configured to be electrically connected to the first pad; and a conductive line disposed on the contact plug, the conductive line is configured to be electrically connected to the contact plug (claim 9); a first pad disposed on the vertical memory structure, the first ad is configured to be electrically connected to the first channel semiconductor layer, a second pad disposed on the vertical memory structure, the second pad is configured to be electrically connected to the second channel semiconductor layer, a first contact plug disposed on the first pad, the first contact plug is configured to be electrically connected to the first pad; a second contact plug disposed on the second pad, the second contact plug is configured to be electrically connected to the second pad; a first conductive line disposed on the first contact plug, the first conductive line is configured to be electrically connected to the first contact plug: and a second conductive line disposed on the second contact plug, the second conductive line is configured to be electrically connected to the second contact plug, wherein the first conductive lime and the second conductive line are parallel to each other (claim 11); a separation pattern penetrating through the stacked structure and extending in the first direction; and the separation pattern is spaced apart from the separation structures and the vertical memory structure in the second direction (claim 12); the plurality of separation structures comprises a plurality of first separation structures and a second separation structure disposed between adjacent first separation structures of the plurality of first separation structures; and wherein a width in the second direction of each of the plurality of first separation structures is less than a width in the second direction of the second separation structure (claim 14); each of the first and second stacked structures comprises a dower stacked structure and an upper stacked structure disposed on the lower stacked structure: and each of the plurality of vertical memory structures comprises a lower memory portion penetrating through the lower stacked structure and an upper memory portion penetrating through the upper stacked structure, wherein a width of an upper surface of the lower memory portion is greater than a width of a lower surface of the upper memory portion (claim 16); the conductive lines include a first conductive line and a second conductive line that are adjacent to each other; the first channel semiconductor layer is configured to be electrically connected to the first conductive line; and the second channel semiconductor laver is configured to be electrically connected to the second conductive line (claim 19).

Conclusions
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2014/0239376 (Fig. 1).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 19, 2022



/HSIEN MING LEE/